As filed with the Securities and Exchange Commission on September 29, 2014 File No. 811-09869 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 20 FRANKLIN FLOATING RATE MASTER TRUST (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 Registrant's Telephone Number, Including Area Code Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19102 EXPLANATORY NOTE This Amendment No. 20 (Amendment) to the Registration Statement of Franklin Floating Rate Master Trust (Registrant) on Form N-1A (File No. 811-09869) is being filed under the Investment Company Act of 1940, as amended (1940 Act), to amend and supplement Amendment No. 19 to the Registrant’s Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission (Commission) on November 27, 2013 under the 1940 Act (Accession No. 0001379491-13-001173) (Amendment No. 19), as pertaining to the Part A and Part B of the Franklin Floating Rate Master Series, series of the Registrant (the Fund). The Part A and the Part B of the Fund, as filed in Amendment No. 19, are incorporated herein by reference. The shares of the Fund are not registered under the Securities Act of 1933, as amended (1933 Act), because the Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the 1933 Act. Shares of the Fund are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the 1933 Act. The unaudited Financial Statements of the Registrant for the six-month period ended January 31, 2014 (as filed with the Commission on April 1, 2014 (Accession No. 0001109441-14-000005)) and the audited Financial Statements and the Report of Independent Auditors thereon of the Registrant for the fiscal year ended July 31, 2013 (as filed with the Commission on October 4, 2013 (Accession No. 0001109441-13-000018)) contained in the Annual Report of the Fund dated July 31, 2013, are incorporated herein by reference. SUPPLEMENT DATED SEPTEMBER 30, 2014 TO THE PART A DATED DECEMBER 1, 2013 OF FRANKLIN FLOATING RATE MASTER TRUST (Franklin Floating Rate Master Series) Part A is amended as follows: I. "Item 10. Management, Organization, and Capital Structure – (a) Management – (2) Portfolio Manager" section is revised as follows: (2) Portfolio Manager The Fund is managed by a team of dedicated professionals focused on investments in senior secured corporate loans and corporate debt securities. The portfolio managers of the team are as follows: Mark Boyadjian, CFA Senior Vice President of Advisers Mr. Boyadjian has been a portfolio manager of the Fund since September 2014, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton in 1998. Richard S. Hsu CFA Vice President of Advisers Mr. Hsu has been a manager of the Fund since 2000, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1996. Madeline Lam, Vice President of Advisers Ms. Lam has been a manager of the Fund since 2004, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. She joined Franklin Templeton Investments in 1998. Justin Ma, CFA Portfolio Manager of Advisers Mr. Ma has been a portfolio manager of the Fund since June 2013, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 2006. The portfolio managers of the Fund have equal authority over all aspects of the Fund's investment portfolio, including, but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. The degree to which each portfolio manager may perform these functions, and the nature of these functions, may change from time to time. Please keep this supplement with your prospectus for future reference. SUPPLEMENT DATED SEPTEMBER 30, 2014 TO THE PART B DATED DECEMBER 1, 2013 OF FRANKLIN FLOATING RATE MASTER TRUST (Franklin Floating Rate Master Series) Part B is amended as ­follows: I. The following is added to the “Glossary of Investments, Techniques, Strategies and Their Risks” section of “Item 16: Exchange-traded funds. The Fund may invest in exchange-traded funds (ETFs).
